



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



R.
                v. Stinn,









2005 BCCA
            41




Date: 20050126




Docket: CA030964

Between:

Regina

Respondent



And

Andrew
      Phillip Stinn

Appellant













Before:



The Honourable
            Mr. Justice Lambert





The Honourable
            Madam Justice Ryan





The Honourable
            Mr. Justice Hall









D.A. Betton



Counsel for the Appellant





B.H. Johnstone



Counsel for the Respondent





Place and
            Date of Hearing:



Vancouver, British Columbia





10 November 2004





Place and
            Date of Judgment:



Vancouver, British Columbia





26 January 2005









Written
              Reasons by
:





The Honourable
            Mr. Justice Hall





Concurred
              in by:





The Honourable
            Mr. Justice Lambert

The Honourable
            Madam Justice Ryan





Reasons for Judgment of the Honourable Mr. Justice Hall:

[1]

On
      24 April 2003, the appellant was convicted of two driving offences by Barrow
      J.  He was convicted of driving a vehicle on 11 December 2000 at or near
      Vernon while his ability to operate the vehicle was impaired by alcohol
      and thereby causing bodily harm to Susan Cook.  As well, he was convicted
      of driving a vehicle in a manner that was dangerous to the public and thereby
      causing bodily harm to Susan Cook.  He now appeals against conviction for
      each count.

[2]

The
      accident that gave rise to the charges against the appellant occurred on
      Tronson Road in Vernon at about 4:00 p.m. on 11 December.  Immediately
      prior to the accident, the appellant had been at the Longhorn Pub on Okanagan
      Landing Road, which is a short distance from the scene of the collision.  The
      accident was near the intersection of Okanagan Landing Road and Tronson
      Road opposite a gas station.  After leaving the pub, the appellant proceeded
      along Okanagan Landing Road and turned right onto Tronson Road to drive
      westbound to his residence.  He did not remain in the westbound lane after
      turning but drifted into the eastbound lane colliding with the Cook vehicle.  The
      appellant was driving a pickup truck and Ms. Cook was driving a car.

[3]

Mr.
      Stinn was not seriously injured in the accident although he suffered some
      facial injuries and apparently had an injury to his hip as a result of
      the force of the collision.  However, Ms. Cook suffered significant injuries
      in the accident.  She had broken bones and was in a coma for some time
      after the incident.

[4]

The
      accident was observed by a witness, Mr. Kayle, who had been at the service
      station.  He heard the noise of the crash and observed the scene afterwards.  Mr.
      Kayle testified in chief at the trial that he thought the appellant was
      drunk but he qualified this somewhat on cross-examination, indicating that
      he could not be definite whether the appellant's symptoms were caused by
      alcohol or were a result of the accident.  He testified that he had not
      said the appellant was drunk when he had testified at the preliminary inquiry.  Markings
      on the roadway at the accident scene indicated that the Cook vehicle had
      braked immediately prior to the impact but there was no indication of braking
      by the appellant's vehicle.  That could lead to an inference that Mr. Stinn
      had not observed the Cook vehicle prior to the collision.

[5]

Constable
      Bowden, a member of the local R.C.M.P. detachment, received a call to the
      scene of the accident around 4:00 p.m. on 11 December.  He testified that
      the day was clear and that it was still daylight but dusk was beginning.  Constable
      Bowden found that the driver of the passenger car, Ms. Cook, was unconscious
      and appeared injured.  After briefly attending to her before the arrival
      of an ambulance, he turned his attention to the appellant, who was still
      seated in his truck.  He noticed then that the appellant had some facial
      cuts but he did not appear to be seriously injured.  Constable Bowden testified
      that he was able to converse with the appellant and obtain responses from
      him.  Constable Bowden considered from his observations that Mr. Stinn
      had been drinking.  The appellant told the officer in response to a question
      that he had consumed three or four beer.  In the cab of the Stinn vehicle
      a container of beer was found containing three full beer cans and on the
      floor there was an empty can and some liquid.

[6]

Constable
      Bowden testified that he came to the opinion that the appellant was under
      the influence of alcohol because of the appellant's slurred speech and
      the smell of liquor about his person.  After a brief discussion at the
      scene of the accident between Constable Bowden and the appellant, emergency
      personnel transported the appellant to the local hospital.  Constable Bowden
      followed in his police vehicle and arrived at the hospital at about the
      same time as the appellant.

[7]

At
      the hospital, Constable Bowden advised the appellant that he was being
      investigated for impaired driving and he gave him the standard police warning
      and caution.  In response, the appellant advised Constable Bowden that
      he did not wish at that time to speak to a lawyer.  Thereafter the officer
      made a demand that the appellant provide a blood sample for analysis.  He
      said that he made this demand as opposed to a demand for a breathalyzer
      test because he was of the opinion that the appellant was going to be kept
      at the hospital for longer than two hours after the accident, the period
      within which it is necessary under the
Criminal Code
to take
      a breath sample.  The appellant said he understood the demand but he said
      he did not have to give a blood sample.  The officer again told him that
      he must do so.  The appellant responded, "Yeah, but it's not permissible
      anywhere".

[8]

During
      this interchange between the officer and the appellant the appellant was
      lying on a stretcher at the emergency ward of the Vernon hospital.  Dr.
      Phillips, who was in charge of the case, told Constable Bowden that the
      hospital would in due course take a blood sample from the appellant for
      medical purposes.

[9]

Just
      before 6:00 p.m. that evening, a laboratory assistant, Ms. Kaliszuk, arrived
      to take blood samples from the appellant.  When she arrived, she observed
      the appellant lying in a bed and she also observed Constable Bowden nearby
      at the door of the hospital room.  The officer gave her a police blood
      sample kit so she could take a blood sample from the appellant for the
      police, and she ultimately did so at the same time she took blood samples
      from him for hospital purposes.  No evidence about the blood sample taken
      for the police kit was tendered at the trial, presumably because the appellant
      refused to consent to have blood taken for police analysis.

[10]

After
      a brief conversation with Constable Bowden as to what he wanted her to
      do, Ms. Kaliszuk approached the appellant.  She told the appellant and
      his wife, who was also there, who she was.  She then advised Mr. Stinn
      that she was there to take a blood sample.  When she gave evidence, she
      recalled that he had a prominent vein from which she could easily obtain
      blood samples.  She testified that her usual practice is to advise people
      that she is there to take blood for medical purposes but she did not have
      a particularly clear recollection of the details of her conversation that
      evening with the appellant.  She did, however, recall that the appellant
      had put up his arm to allow her to take a blood sample.  Constable Bowden
      gave evidence that Ms. Kaliszuk in his presence had told the appellant
      that she was there to take blood for hospital purposes.  Constable Bowden
      said that he was then standing immediately behind the technician and he
      added "and for court purposes".  Bowden said that this statement
      elicited a response from the appellant which was similar to his earlier
      response; namely, "It's not permissible".  Bowden acknowledged
      in cross-examination that although it was his impression the appellant
      was responding to his supplementary comment made regarding a sample of
      blood being drawn for court purposes, he could not positively say that
      Mr. Stinn was not providing a blanket response directed as well at Ms.
      Kaliszuk's request for blood for the hospital.  As I noted, Ms. Kaliszuk
      said that the appellant then presented his arm to her and she took blood
      samples including a blood sample for the kit that had been provided to
      her by Constable Bowden.  The officer said that he did not at this time
      observe any objection from the appellant to Ms. Kaliszuk while she took
      these samples.

[11]

Constable
      Bowden thereafter returned to the Vernon police detachment office with
      the sample contained in the police kit.  However, he never had the sample
      analyzed because he said he was convinced that results of the analysis
      would not be admissible in subsequent court proceedings because the appellant
      had not consented to the taking of the sample.  Later that evening, Constable
      Bowden was told by a fellow officer, Constable Baldauf, that the blood
      that was taken from the appellant for medical purposes had been tested
      by the hospital for, among other things, alcohol content.  Constable Baldauf
      learned from someone at the hospital who was never identified that a reading
      in excess of the legal limit had been obtained from the sample.

[12]

Since
      Constable Bowden was of the view that the sample he had obtained would
      probably not be admissible in subsequent court proceedings, he proceeded
      to take what he described as "the route of obtaining a search warrant".  In
      the days following the accident he turned his mind to assembling the necessary
      information to obtain a search warrant for the hospital sample of blood.  An
      Information to Obtain a search warrant was sworn before a justice of the
      peace about a week later, on 19 December 2000.  The officer said that it
      had taken this time for him to assemble the information and get the necessary
      documentation in order because of his work schedule.

[13]

Previously,
      on 12 December 2000, Constable Bowden had attended at the hospital to obtain
      the vial number of the blood sample that Ms. Kaliszuk had drawn from the
      appellant on 11 December 2000, which he then added to the Information to
      Obtain a search warrant.  He said he took this course of action for the
      sake of precision so he could search for exactly what he required in his
      investigation.

[14]

As
      I noted, between leaving the hospital and swearing the Information, Constable
      Bowden heard from Officer Baldauf that the hospital had ascertained that
      the blood alcohol level of the appellant exceeded the legal limit in the
Criminal
      Code
.  It emerges from the trial evidence of Dr. Phillips, the
      physician who was in charge of the appellant's case, that one reason hospital
      personnel may analyze blood for alcohol after a patient has been in an
      accident (as the appellant was in this case) is to determine if observed
      symptoms are likely due to injury or to intoxication.  Obviously, if a
      patient is displaying some abnormality post accident, it is necessary for
      those treating the patient to try to discover the source of the difficulty.

[15]

It
      is clear that the information Officer Baldauf obtained at the hospital
      on 11 December 2000 was obtained in an unauthorized manner.  It was also
      contrary to the policy of the hospital concerning private records of patients.  The
      trial judge was rightly critical of this conduct on the part of Officer
      Baldauf.  Barrow J. found this disclosure by hospital staff to be a serious
      breach of the s. 8
Charter
rights of the appellant.

[16]

In
      the Information to Obtain a warrant, Constable Bowden included that he
      had been advised that a hospital test of a blood sample of the appellant
      had disclosed a blood alcohol content in excess of .08.  He testified that
      he included this in the Information to Obtain because he thought that it
      was relevant and he felt obliged to present a full picture of what he had
      learned and observed to the justice of the peace.

[17]

The
      grounds of belief were set out as follows in the Information to Obtain
      a search warrant:

At approximately 1555
      hrs on December 11, 2000 a motor vehicle accident occurred on Tronson Road
      next to the TriWay Esso station located at 6020 Tronson Road.  It was determined
      that a white coloured Nissan Micra bearing British Columbia license FLX
      613 was travelling eastbound on Tronson Road.  The Nissan Micra, being
      operated by sole occupant  Susan COOK collided with a red coloured Ford
      Ranger 1/4 ton pickup truck bearing British Columbia license 1586 XY which
      was being operated by sole occupant  Andrew STINN.  Investigation indicated
      that the Ford Ranger had been travelling generally westbound in the eastbound
      lane when the collision occurred.  Both drivers remained within their respective
      vehicles until police arrival on scene.  COOK was unconscious and trapped
      inside her vehicle upon police arrival at the scene and would later be
      assessed by medical staff at Vernon Jubilee Hospital to be in "serious
      condition" while receiving treatment for head, arm and internal abdominal
      injuries.  STINN remained conscious at the scene though presented cuts,
      bruises and swelling about his facial region.  When spoken to by Cst. BOWDEN,
      STINN presented signs of impairment including slurred speech and a strong
      odour of liquor on his breath.  Cst. BOWDEN also located and seized three
      sealed cans of Budweiser brand beer and one empty can of Budweiser brand
      beer from within the cab of the Ford Ranger.  At the hospital, STINN was
      treated by emergency room medical personnel including a laboratory technician
      who drew blood from STINN for medical analysis.  Such samples of blood
      are routinely drawn by hospital staff from all patients suffering from
      head injuries.  This blood was then forwarded to the hospital's laboratory
      where it was tested for alcohol content and determined to be well in excess
      of the legal limit of 80 milligrams of alcohol per 100 millilitres of blood.

A hospital laboratory technician provided this information concerning
      STINN'S blood/alcohol content to Cst. BALDAUF who subsequently forwarded
      it to Cst. BOWDEN.

[18]

Constable
      Bowden obtained a warrant to get the sample of blood taken from Mr. Stinn
      at the hospital and the records relating to tests performed on this blood.  However,
      when he went to the hospital to execute the warrant some eight days after
      the incident he discovered that the blood had been destroyed pursuant to
      the hospital policy.  However, there did exist records at the hospital
      that he was able to obtain, which disclosed a blood alcohol reading for
      Mr. Stinn that enabled an expert, Mr. Image, to testify that individuals
      with such a reading would be impaired.  Although the appellant argued at
      trial that the hospital records were inadmissible, the trial judge admitted
      the records.  Barrow J. found a breach of the s. 8
Charter
rights
      of the appellant but went on to hold that he was satisfied that the fairness
      of the trial would not be affected by the admission of this evidence.  He
      concluded that the effect on the reputation of the administration of justice
      militated in favour of the admission of this evidence and that he should
      exercise his discretion under s. 24(2) of the
Charter
to
      admit this evidence at the trial.

[19]

The
      evidence of the expert, Mr. Image, based on the hospital records, was that
      at the time of the accident the accused had a blood alcohol reading of
      between .18 and .20.  The trial judge in his reasons said he took into
      account the possibility that some of the alcohol that the appellant had
      consumed that day might not have been in his blood at the time of the accident,
      which could reduce the reading at the relevant time to approximately .14
      - .16.  The trial judge found that he was satisfied by the evidence of
      the expert that anyone with a reading above .10 was impaired and he therefore
      found that the appellant had been operating a motor vehicle while impaired
      on 11 December 2000.  In the result, he found Mr. Stinn guilty of causing
      bodily harm as a result of operating a motor vehicle while impaired.

[20]

In
      addition, the trial judge went on to find that by driving his vehicle on
      the wrong side of Tronson Road and colliding with the Cook vehicle the
      accused was guilty of dangerous driving.  The judge cited
R. v. Hundal
,
      [1993] 1 S.C.R. 867, 79 C.C.C. (3d) 97.  In convicting the appellant of
      dangerous driving he said
inter alia
in his reasons the following
      (at paras. 94 and 97-99):


I am satisfied that the conduct of the accused
      in driving westbound in the eastbound lane on Tronson Road was, viewed
      objectively, dangerous.  It amounted to a marked departure from the standard
      of care that a reasonable person would observe in the accused's situation.  That
      is particularly so given my findings with respect to the accused's consumption
      of alcohol.

. . .


The comments of Mr. Justice Cumming in
R.
        v
.
Reed
, [1997] B.C.J. No. 211 (B.C.C.A.) are apt in the circumstances
        of this case.  In
Reed
, the accused collided head-on with an oncoming
        vehicle.  The accident occurred when the accused's vehicle was almost
        entirely in the oncoming lane.  There were no witnesses to the collision.  The
        accused was speeding and had been drinking but was not found to be impaired.


The court observed as follows at paragraph
      13:

Counsel for the Crown submits that if there were an explanation for the
      respondent's having been on the wrong side of the road such as to "raise
      a reasonable doubt that a reasonable person would have been aware of the
      risks in the
accused's
conduct", the respondent
      had the evidentiary burden to establish that explanation; the Crown's obligation
      in proving its case did not go beyond demonstrating conduct which, if unexplained
      in an exculpatory way, amounted to dangerous driving.  I agree.


In the case at bar, as in
Reed
, the driving conduct
      remains unexplained.

[21]

On
      2 June 2003, the appellant was sentenced to an 18-month conditional sentence,
      placed on probation for a subsequent two years, and prohibited from driving
      for ten years.

[22]

In
      this Court the appellant argues that the blood alcohol evidence derived
      from the hospital records ought to have been excluded by the learned trial
      judge.  He seeks either an order acquitting him on the impaired driving
      charge or an order for a new trial on the charge.  He also seeks an order
      for a new trial on the charge of dangerous driving causing bodily harm.

[23]

The
      appellant relies on a number of cases including
R. v. Collins
,
      [1987] 1 S.C.R. 265, 33 C.C.C. (3d) 1;
R. v. Dyment
, [1988]
      2 S.C.R. 417, 45 C.C.C. (3d) 244 [
Dyment
];
R. v. Dersch
,
      [1993] 3 S.C.R. 768, 85 C.C.C. (3d) 1 [
Dersch
];
R.
      v. Colarusso
, [1994] 1 S.C.R. 20, 87 C.C.C. (3d) 193 [
Colarusso
];
      and
R. v. Stillman
, [1997] 1 S.C.R. 607, 113 C.C.C. (3d)
      321 [
Stillman
], which are all judgments of the Supreme Court
      of Canada.

[24]

Counsel
      for the Crown submits that the trial judge did not err in admitting the
      evidence of the blood test and submits that this Court ought not to interfere
      with the decision of Barrow J. to admit the evidence.  The Crown cites
      a number of cases including
R. v. Mellenthin
, [1992] 3 S.C.R.
      615, 76 C.C.C. (3d) 481.

[25]

Regarding
      the issue of whether the appellant consented to having any blood taken,
      the learned trial judge held that on the rather confused state of the evidence
      about what was said at the time the technician and Constable Bowden were
      with the appellant at the hospital, he was not able to find positively
      one way or the other whether the appellant had consented to the taking
      of the blood sample for testing by hospital personnel.  Counsel for the
      appellant submits that Barrow J. was in error in not finding a refusal
      by the appellant based on the evidence.  On the other hand, counsel for
      the Crown respondent submits that the evidence considered as a whole supports
      the proposition that Mr. Stinn did consent to the taking of blood for hospital
      purposes.

[26]

There
      can be no suggestion, obviously, that the appellant consented to the taking
      of blood for forensic purposes but of course that blood was never analyzed
      and the issue turns around the blood that was analyzed; namely, the hospital
      sample.  I do not consider the judge erred in his analysis of the circumstances
      surrounding the taking of blood from the appellant by the hospital technician.  The
      trial judge found he could not make a positive finding one way or another
      and the evidence was such as to support such a conclusion.  I am not of
      the opinion that the judge erred in failing to find a lack of consent on
      the evidence and I would not accede to this argument advanced by counsel
      for the appellant.

[27]

Counsel
      for the appellant also submits the trial judge erred in admitting the analysis
      of the hospital blood sample under s. 24(2) of the
Charter
for
      two reasons.  First, counsel stresses that Officer Baldauf, in concert
      with some employee of the hospital whose identity was never discovered,
      flagrantly disregarded the s. 8 rights of the appellant by obtaining unauthorized
      information relating to the appellant's blood alcohol level.  As noted
      above, the trial judge found this communication from a hospital employee
      to Officer Baldauf to be a serious
Charter
breach.  He was
      very critical of Officer Baldauf, a senior officer, for acting in this
      way.  However, the trial judge was ultimately of the view that despite
      this breach, Constable Bowden would have discovered in any event the existence
      of the evidence about the blood alcohol content of the appellant because
      Constable Bowden was embarked on a course of investigation designed to
      obtain the hospital records pursuant to a search warrant.  Also, there
      were clearly substantial grounds of reasonable belief in existence consequent
      upon the observations of Constable Bowden at the scene of the accident.  The
      judge found that in view of these circumstances, it was inevitable that
      the information about the hospital's blood test would be discovered and
      would be available for the Crown to use in court.

[28]

Aside
      altogether from material in the Information to Obtain a warrant that had
      emanated from Baldauf, there existed a sound basis in the material before
      the justice of the peace for the issuance of the warrant; see
R.
      v. Grant
, [1993] 3 S.C.R. 223, 84 C.C.C. (3d) 173.  Barrow J. referred
      to the judgment of the Supreme Court of Canada in
Stillman
,
supra
,
      where at para. 107 Cory J. wrote that "
[w]here the
      evidence was 'discoverable', even though it may be conscriptive, its admission
      will
not
, as a general rule, render the trial unfair
".  [Emphasis
      in original.]  Because the trial judge was of the view that the evidence
      in question about the hospital blood sample would have been discovered
      in any event by Constable Bowden, he found that the admission of such evidence
      would not render the trial unfair.  He found that consideration, coupled
      with the effect on the reputation of the administration of justice, militated
      in favour of ruling the evidence properly admissible at trial under s.
      24(2) of the
Charter
.  Counsel for the appellant submits
      that this ruling was in error having regard to certain authorities he relied
      upon in this Court.

[29]

Second,
      counsel for the appellant also submits that Constable Bowden further breached
      the appellant's s. 8 rights on 12 December by obtaining a vial number for
      the samples taken at the hospital.  However, that proposition seems doubtful
      to me on the facts of this case.  This was not personal information about
      the appellant and it disclosed nothing about him or his condition.  This
      information was obtained from the hospital by Constable Bowden to simply
      more precisely delineate what material he was seeking to obtain from the
      hospital by the authority of a search warrant.  I do not consider that
      the obtaining of this information from the hospital in the circumstances
      of this case was any breach of the s. 8
Charter
rights of
      Mr. Stinn.

[30]

Accordingly,
      in my opinion, the only
Charter
breach to be considered is
      that resulting from the interaction of Officer Baldauf and the unnamed
      hospital employee.  In order to assess the effect of this breach on the
      admissibility of the evidence about the blood sample taken from the appellant,
      some reference needs to be made to earlier Supreme Court of Canada cases
      regarding the admissibility of evidence under s. 24(2) in similar circumstances.  Both
      counsel for the appellant and counsel for the respondent refer to these
      cases in argument.

[31]

In
Dyment
,
supra
,
      an accused was taken to the hospital as in this case for treatment after
      an accident.  A physician at the hospital took blood in a vial from a bleeding
      wound and thereafter attended to the wound.  The accused did not consent
      to the taking of this sample because the accused was suffering from a concussion.  An
      investigating police officer who was at the hospital and who was not aware
      that a blood sample had been taken was handed the sample taken by the physician.  This
      evidence was apparently volunteered by the physician.  The officer did
      not have a search warrant to obtain a sample from the accused.  The Supreme
      Court of Canada ordered acquittal of the accused on the basis of a violation
      of his s. 8
Charter
rights and found that the evidence ought
      to have been excluded under s. 24(2) of the
Charter
.  The
      blood sample had been used to convict the accused at trial but on appellate
      review the conviction was set aside.  In
Dyment
, La Forest
      J. defined the issues as whether a police officer taking a vial of a patient's
      blood from, and with the consent of, a physician who had obtained it from
      a bleeding and unconscious patient violates s. 8 of the
Charter
,
      and if so whether such evidence ought to be excluded under s. 24(2) of
      the
Charter
in subsequent criminal proceedings against the
      patient.  La Forest J. found that there was a breach of s. 8 because the
      accused's blood sample was given to the police without consent or lawful
      authority, and the breach in that case was a serious one that would tend
      to bring both the administration of health services and the administration
      of justice into disrepute.  He therefore found this evidence ought to be
      excluded.

[32]

A
      similar situation is found in
Dersch
,
supra
.  In
Dersch
,
      the accused, who had been injured in a motor vehicle accident, was taken
      to a hospital.  Although the accused had previously objected, a doctor
      had taken a blood sample from him while he was unconscious.  This sample
      was analyzed for its blood alcohol content.  Later, in response to a written
      request by a police officer, the physician who took the sample provided
      a report which included the results of the blood alcohol test and a diagnosis
      that the accused was intoxicated at the time.  Some weeks later a search
      warrant was issued for the blood sample.  The test results indicated a
      blood alcohol reading of between .17 and .19 at the time of the motor vehicle
      accident.  The test results were found to be admissible at trial and on
      appeal to this Court.  However, on further appeal to the Supreme Court
      of Canada the use of these results was found to infringe the s. 8
Charter
rights
      of the accused.  The appeal was allowed and the evidence was held inadmissible
      under s. 24(2) of the
Charter
.  The Supreme Court of Canada
      reached this conclusion because the information about the blood alcohol
      reading had been obtained by the authorities from the physician without
      a warrant and the physician had taken the sample without the consent of
      the accused.  The net result in the particular circumstances of the case
      was to render the evidence inadmissible because the police had taken advantage
      of the improper conduct by the doctor in taking the blood sample contrary
      to the specific instructions of the accused.  This factor, coupled with
      the seriousness of the
Charter
violation by police and the
      importance of guarding against a free exchange of information between healthcare
      professionals and the police, led to the result that the evidence ought
      to be excluded under s. 24(2) of the
Charter
.  Counsel for
      the appellant argues that there should be a similar result in this case.

[33]

Counsel
      for the appellant also refers to
Colarusso
,
supra
,
      in argument.  However, given the rather unusual circumstances in that case,
      in which a coroner requested bodily fluid samples from a hospital and then
      passed them on to police, I have not found the case of much assistance
      in the circumstances of the case at bar.  There was considerable discussion
      in that case of the applicable principles by the Supreme Court of Canada.  However,
      in the ultimate result, the court found that the samples should be admissible
      as evidence and the case largely turned on what role the intermediary coroner
      could play in collecting evidence for the police.  Reference was also made
      by the appellant in argument to
Collins
,
supra
, and
Stillman
,
supra
,
      which contain helpful discussions of this subject.

[34]

In
      this case at bar, the trial judge found that he was left in a state of
      uncertainty as to whether the appellant refused to give a sample to the
      technician or simply refused to provide a sample to the police in the hospital.  I
      earlier noted that I do not consider he erred in his analysis of the evidence
      related to this issue.  He held that the burden on the appellant to establish
      a breach of his
Charter
rights on a balance of probabilities
      was accordingly not satisfied.  The judge appears to have considered that
      evidence obtained in this case about the sample of the appellant's blood
      was conscriptive evidence having regard to the activities of Constable
      Baldauf.

[35]

I
      note that in the recent case of
R. v. Delorey
(2004), 226
      N.S.R. (2d) 59, 2004 NSCA 95, the Nova Scotia Court of Appeal found that
      a blood sample obtained for medical purposes by hospital personnel was
      not conscriptive evidence.  If a blood sample is taken at the request of
      a police officer for police purposes by hospital staff, then it would appear
      to me that such would fall into the category of conscriptive evidence as
      that terminology is used in
Stillman
,
supra
.  However,
      if blood is taken for medical purposes only, I should think that such a
      sample would not be conscriptive evidence.

[36]

In
      any event, in the instant case the learned judge concluded that the evidence
      ought to be admitted under s. 24(2) of the
Charter
.  The
      trial judge said this at paras. 48-50:


I am satisfied that the police would have
      obtained a search warrant to seize the impugned evidence, even without
      the tainted information volunteered by Constable Baldauf.
There existed,
      independent of Constable Baldauf's information, the necessary grounds to
      obtain a warrant and the police were intent upon doing so prior to Constable
      Baldauf's involvement
.


The evidence, I am satisfied, was accordingly "discoverable" and
      I find that the general rule, namely that the admission of discoverable
      evidence, even if conscripted, will not render the trial unfair, applies.  The
      latter proposition is found in
Stillman
,
supra,
at paragraph
      107.


In this respect, the circumstances are not
      distinguishable from those in
R.
v.
Erickson
(1992), 72 C.C.C.
      (3d) 75, a decision of the Alberta Court of Appeal, which was confirmed
      by the Supreme Court of Canada, at 81 C.C.C. (3d) 447.

[Emphasis added.]

The judge concluded this after weighing all appropriate
      factors that ought to be considered in a decision to admit or not admit
      evidence pursuant to s. 24(2) of the
Charter
.

[37]

Counsel
      for the appellant suggests in argument that the judge failed to properly
      take account of his own conclusions about the appellant's refusal to consent
      to the taking of the sample when considering the admissibility of the evidence
      under s. 24(2).  I note that at para. 79 of his reasons the trial judge
      said he had considered all factors in
Collins
,
supra
,
      in their entirety.  The way in which the samples were obtained was only
      one of the several factors to be considered by the judge in his decision
      on admissibility and I do not consider he was in error in the approach
      he took to the question of admissibility.

[38]

The
      Supreme Court of Canada has held that considerable deference should be
      given to s. 24(2)
Charter
conclusions of a trial judge; see
R.
      v. Buhay
, [2003] 1 S.C.R. 631, 2003 SCC 30 at para. 44;
R.
      v. Belnavis
, [1997] 3 S.C.R. 341, 118 C.C.C. (3d) 405 at para.
      35; and
Stillman
,
supra
, at para. 68.

[39]

I
      also note that in this case the impugned evidence, namely that arising
      from the conduct of Constable Baldauf, was not ultimately the crucial evidence
      in the case.  The relevant evidence was not what emanated from Constable
      Baldauf's interaction with a hospital employee but evidence about blood
      alcohol content of a sample, which information had been lawfully obtained
      pursuant to a search warrant.  I see no nexus between the actions of Officer
      Baldauf criticized by Barrow J. and the actual evidence relied on by the
      judge in rendering guilty verdicts against the appellant.  That distinguishes
      this case from cases like
Dyment
,
supra
, and
Dersch
,
supra
.

[40]

It
      is clear that the investigating officer, Constable Bowden, had, entirely
      aside from any information gleaned by Constable Baldauf, decided to seek
      a search warrant so that he could obtain the appellant's blood sample or
      the results of a test of the sample.  His observations of the appellant
      around the time of the accident afforded a proper basis to obtain such
      a warrant.  It was on the basis of this warrant that the necess-ary evidence
      was obtained and expert testimony was tendered at trial based on this evidence.  I
      do not see how it can be argued that this evidence was somehow "tainted" by
      what had occurred between Constable Baldauf and an unidentified employee
      of the hospital.  The situation here is very different and distinguish-able
      from what occurred in cases such as
Dyment
,
supra
,
      and
Dersch
,
supra
, where the evidence relied upon
      for conviction had been obtained as the result of a serious
Charter
breach.

[41]

Although
      the trial judge found that this breach was serious, I fail to see how this
      conduct impinged in any way on the proper steps taken by Constable Bowden
      to obtain a sample via legitimate channels; namely, the issuance of a warrant
      and the obtaining of the sample results thereby.  There is, in my view,
      no relationship between the wrongful conduct found by the trial judge and
      the information that ultimately led to the conviction of the appellant
      in this case.  The cases referred to in argument by counsel for the appellant
      are simply not applicable on the facts of this case.

[42]

In
      the circumstances, I consider that the decision of the trial judge to admit
      the evidence is well supported on the facts.  Bearing in mind that as an
      appellate court we should give considerable deference to the conclusion
      of the learned trial judge to admit this evidence under s. 24(2) of the
Charter
,
      I consider his conclusion should be sustained.  I do not see how the admission
      of the evidence in this case has the capacity to in any way adversely affect
      the repute of the administration of justice.  I am in respectful agreement
      with the conclusion of Barrow J. that the effect on the reputation of the
      administration of justice militates in favour of the reception of this
      evidence concerning the blood alcohol reading of the sample.  In my view,
      the appellant has not demonstrated that there was any defect in the convictions
      registered against him by the learned trial judge and accordingly I would
      dismiss this appeal from conviction.

The Honourable
Mr. Justice Hall

I Agree:

The Honourable
Mr. Justice Lambert

I Agree:

The Honourable
Madam Justice Ryan


